owo eo 41 DAM fWH—

I]
12
13
14
15
16
17

18
19

20
21

23
24
25
26
27

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 1 of 30

DOCUMENT SUBMITTED UNDER SEAL

Elen Meder
3245 Geary Blvd. #591353

CA 941 J
Fe nese FILED

Email: ElenMeder@gmail.com

Chea

No SO
UNITED STATES DISTRICT COURT 27H Kus chopra
NORTHERN DISTRICT OF CALIFORNIA oH SO Duy

Elen Meder et al., IN PRO SE Case No: 20-cv-01200-WHO
Petitioners & Movants,

2nd ADMINISTRATIVE MOTION
TO SEAL CASE

VS.

COUNTY OF SAN FRANCISCO,

HUMAN SERVICES AGENCY, S CA N N E D

DEPARTMENT OF HUMAN SERVICES
Respondent

 

 

With this 2nd Administrative Motion, the Petitioners and Movants are moving this Court to

SEAL the entire civil case file as a last resort.

Pursuant to Fed.R.Civ.P. 79-5., this 2nd Administrative Motion is accompanied by declarations
of both Petitioners and proposed order. This Administrative Motion is served on all parties that

have appeared in this case.

INTRODUCTION
The entire civil case is relied solely upon 20 C.F.R. §416.1618 "When you are considered
permanently residing in the United States under color of law" (PRUCOL) for federal question

Jurisdiction due to political asylum pending applications of the Petitioners.
The federal regulations at 8 CFR 208.6 protect the Confidentiality of asylum Applicants

prohibiting the disclosure to third parties of information contained in or penetrating to asylum

applications.

Case No: 20-cv-01200-WHO
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 2 of 30

RECEIVED
200 UE 19 A & 93

SUSAN Y. SooNG

CLERK, US DISTRICT
NO, DIST. OF ACOURT
oOo mo aT DBD rH FP WY NY

Nm Mw FB Bw wR WD NR RD RD BRO ea a ee
Oo eo YN DBD AH fF WN KH CO Ome HI DO HH FSF WN | &

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 3 of 30

DOCUMENT SUBMITTED UNDER SEAL

The Request to seal case was granted for the Complain and its Exhibits ONLY. (Dkt.No.20)

Alternative, i.e., redacted version of other filings of this case in the form of sealing personally -
identifying information of Petitioners as political asylum Applicants and identifying their location
was denied. (Dkt. No.22)

ISSUE PRESENTED
The disclosure to third parties, personally-identifying information in other filings' context that
focused on petitioners’ residing status in the United States due to their political asylum

applications, violates the 8 CFR 208.6.

There exists an overriding interest that overcomes the right of public access to the portions of the
records to be sealed; the overriding interest supports sealing those records; a substantial
probability exists that the overriding interest will be prejudiced if the record is not sealed.
Evidence - Exhibit H

The Judicial Conference of the United States’ adopted a national policy. The policy emphasizes
that "an entire civil case file should only be sealed when... sealing... is required by statute or rule
or justified by a showing of extraordinary circumstances and the absence of narrower feasible and
effective alternatives such as sealing discrete documents or redacting information so that sealing

an entire case file is a last resort." published on September 13, 2011

CONCLUSION
This Motion complies with this policy due to the indicated findings justifying the sealing and the
federal regulations at 8 CFR 208.6.
This Motion conforms with Fed.R.Civ.P. 79-5.

Therefore, the Petitions respectfully request for their safety to seal the entire civil case file as a

last resort. / 4)
Respectfully submitte ) /
Dated: 08/18/2020 ly Ce ae / | Wi).

Elen Meder Walter ef

 

' https://www.uscourts.gov/news/2011/09/13/conference-approves-standards-procedures-sealing-civil-cases-0

Case No: 20-cv-01200-WHO

 

ie

 
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 4 of 30

RECEIVED

200 AUG 19 A & 23

SUSAN Y. SCONG
CLERK, US DISTRI
NO. DIST. OFM COURT
woo st DH UH fF WW YY —

mM BO BN BRD RD RD RD Oa ee
Sa DN OH fF WwW YK COC DO MOAT DN F&F WY YK CS

28
29
30

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 5 of 30

DOCUMENT SUBMITTED UNDER SEAL

DECLARATION OF WALTER MEDER

1, Walter Meder, Petitioner and Movant IN PRO SE, hereby declare the following under penalty
of injury:

1. lama political asylum seeker in the USA from Germany. Since 2017, my asylum application

is pending.

2. Due to these extraordinary circumstances, I keep all my and my spouse's dates strictly
confidential. | do not register myself in any social media portals. | avoid publications on the

Internet about my spouse and me, and I am checking this permanently.

3. This Court Case contains my data, i.e., personally-identifying information, including my full
name, email ID, and tools for identification of my location, i.e., actual residence, mailing

addresses, and cell phone number.

4. This Court Case with my data is copied from the Court dockets by internet companies for
further sales via the Internet. Internet companies also copy the record from each other, spreading

my data through the Internet worldwide.

Dated: 08/18/2020 Noli

 

Walter Meder

Case No: 20-cv-01200-WHO
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 6 of 30

RECEIVED
220 AUG 19 A b: 23

SUSAN Y. SOONG
CLERK.US DISTRICT COURT
NO. DIST. OF CA.
on Dn Wn > WY NY

10

11
12
13

15
16

L?
18
19

20
21

22
23
24
Zs

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 7 of 30

t

DOCUMENT SUBMITTED UNDER SEAL

DECLARATION OF ELEN MEDER

I, Elen Meder, Petitioner and Movant IN PRO SE, hereby declare the following under penalty of

injury:

1. 1am a political asylum seeker in the USA from Germany. Since 2017, my asylum application

is pending.

2. Due to these extraordinary circumstances, I keep all my and my spouse's dates strictly
confidential. I do not register myself in any social media portals. I avoid publications on the

Internet about my spouse and me, and | am checking this permanently.

3. This Court Case contains my data, i.e., personally-identifying information, including my full
name, email ID, and tools for identification of my location, i.e., actual residence, mailing

addresses, and cell phone number.

4. This Court Case with my data is copied from the Court dockets by internet companies for
further sales via the Internet. Internet companies also copy the record from each other, spreading

my data through the Internet worldwide.

Dated: 08/18/2020 ; LB

 

 

Elen Meder

Case No: 20-cv-01200-WHO
 

 

‘ , fall
Case 3:20-cv-01200-WHO Document ad Filed 08/19/20 Page 8 of 30

RECEIVEn

SUSAN y
CLERK, US DisTaieNG
NO. DISE ge A COURT
Oo Ce ND A HP WD HN

bette tet
wow nN — ©

=

Www NM MN NM NY NM NY MM HY NY YY Se Se Se SK me
- Oo OO MW DD OH F&F WO NO =~ © GB }O ~T HR rH

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 9 of 30

DOCUMENT SUBMITTED UNDER SEAL

EXHIBIT H

Case No: 20-cv-01200-WHO
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 10 of 30

RECEIVED

2020 AUS 19 Ab: 23

SUSAN Y. SCONG
CLERK, US DISTRIC
NO. DIST, OF cn COURT
Oo Oo nN HD UN FSF WW NH —

i
a

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 11 of 30

DOCUMENT SUBMITTED UNDER SEAL

https://www.govinfo.gov/app/detai ls/USCOURTS-cand-3_20-cv-0 1200

https://www.pacermonitor.com/public/case/324079 1 4/Meder_et_al_v_City_and_County_of_San

_Francisco, Human_Service_Agency support@pacermonitor.com

https://www.courtlistener.com/docket/ 1685974 1/meder-v-city-and-county-of-san-francisco-

human-service-agency/ info@free.law

https://www.leagle.com/decision/infdco20200309724 https://www.leagle.com/contact-us

Case No: 20-cv-01200-WHO

 
 

 

as

RECEIVED
200 UE 19 Ab: 23

SUSAN Y. SOONG
CLERK. US DISTRICT COURT
NO. DIST. OF Ca,
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 13 of 30

DOCUMENT SUBMITTED UNDER SEAL

 

“sapdaumsrpino [2] ~ purty arpa Be! a @* oO

anes oes WCY NaS Syretcg eeeeyy One aS rere Le

(CONCRETE pauaeg) OT TLT we pay) Laas LOT Suet) qaeiet
5 tig Tacnney Becironny Euczeny ecooN i a eee See) Vie OF | COT et ee pee

aera OTs 46 arp penens penedeveyy ene> MeUERG Wov Wee md Buerpa.cs LeLebncty) ers leet er Th cha ,
wim ae Suny 6782 Sucaoeg a am waernog a
(gone ian sauteed) (Oost Lt vt fond) LiaVLS LUND ‘SvEs) LEDC
canadoig Ca wing Lantana 1s -meeuctety! 1800 Lard AG pig Cans ORD Srelarerg £0 LOTR 1 NOLDIY owt wi cad t
wae acres Pauw DEE BURBTEOS WEN
‘meus
Davies) QOOSTLT 69 Obes) aves LENCD SAR) seoey akg AS PI SURES BIG Uy CRED ot BEIT IG NOLO cars ots
aes Pog wahewn Baauro0d wt
AEE TLeD Parag) OONTOLT Le Da) UALS LMMOD wees) sees 1803 DL
» Raby) OIE Cee OED On awe aoe Lag fa omy mee py muabe LN RIOD cos mh ota ‘
moun
wonduzreg a)
fuoacery] | Busser | aq queumeg sLiecaver Of Su Toon Bld

Orsi Joely 16 Pracy 10 saa oy Saergaodg MRARMUDY MUNG UGS 67 EN Oey
seu IAD fe) fr ean

GSS td cay Septet ap

SOOT Th cay Doms

wd duo mem 201 peuthery

aa Ween cle dy een er

BILIONED “CN ‘UNOD Puysiq

(00Z10-A9
-0Z:¢) AoueBy sales ueWN} ‘oosiouBi4 UES jo AjUNOD puB AyD ‘2 Japeyy &

 

yeas op ay ads, cf = BB

“IM = WyNyseUUODaLY AX HEAT IE) PWM ge 22104 > aiejsueN 4g synobueH @ sye>- 92104 gy sanbury FR ddysieun @

ane m9 A) e051 UE ues ou TOD RUE Ato vepaLy/ pags 29 1/2850 MMOD AUAISILMOD 0, sty @ Gene 9

aH sent] uaiperas] yuo} wpsuy uayequay yi)

+ |X 9 4uno5 pur AyD RRA TD

Case No: 20-cv-01200-WHO

]
 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 14 of 30

RECEIVED

2020 AUG 19 A b& 23

SUSAR Y. SGONG
CLERK.US DISTRICT COURT
RO. DIST. OF CA.

 
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 15 of 30

DOCUMENT SUBMITTED UNDER SEAL

“

Ml

oeaerae

DO nae SY Ov
» 2 OW
Qo oe

  

 

“spdmumepiney [7] SE -bursusgepo @® fF fal @
FO COREG OE SEHD taepely Hp eeepc? argo] ‘OCOC RT Aammane,g 00 “raatund rage | 3
7 papasl oy eoneredde es ein Seops ‘ee> inp pag SpeTy SPL PI Say H

2
at

a =

RORTED Fo Drag
$e) Lat] Wa

   

| “AONBOY |
iswN eu | DUS NVM ‘OssDAvEE | |
Nye 40 ALNNODGNY ALD} ¢
S21G06Med HLL 35D
ONSISIUNS Id ‘NOLLYONZIWVOIaN
(XY LHOdTa DNILAOCY UZTHO {

OHAPORTEHCE “on ara

YIN@OATTY 3 40 LOTHLSIC NAGHION

{ORCL YEO) Bartava! (Omer re ud Oa) (ave § LOO Soe) ices spa) |e ee ceEy!
CREECH UO H cee aon a ORES SCM Tied HL SSO ONSEN NCUYONRWICISN ONY LkCedhé § SNLECOY waeO

usndotag

OORT UFZ aviv Sed OTT
CQLIOO-OF f “MWA 81900

MWwOIES CN UneD Hung
bi# juewn20g — asea Burssiwsig s300

Aqueby aoa ueWnN} ‘oosMuUel4 ues Jo AjuNOD pure AjID “2 Japayy v

5 Oo yeas o) ary adAl of = BY

 

WOuhtow La wos ODOR aa

GAA Be 0
Ns ay, ptutadu Cn. panorama,
© alolg mar) ang ONO am RETO

& d14 boddns

tercrmancers ©) Eh CS

aJEUS

Mheeg O1p8g

 

mruog Q watry evra
moueAGL (EOLOGE Balog MET amg acy
WANALSIT LINO?)
“YA UnseUruoaly yy WeW-7 9) PRM, gy 9210, 2) ayejsueN 4g Snobuey sy -a2104 @ zanGury i ddvecum @

Ro 29 JPN -O9SOUlL “UPS -20-UNGD -puR-KID-A-vepIw | L/) PLS 29 138M Op/WwasyaUALsyLNOr ie sdiiy S 6 Soper

+ 1 | bie 29e9 Gussnung Rpg TD
a

aA 2%] uwuprrs] ywoyy ppsuy uayaqiesg sye7]

Case No: 20-cv-01200-WHO

1
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 16 of 30

RECEIVED

$20 AUG 19 A & 23

SUSAR Y. SCONG
CLERK. US DISTRICT COURT
HO. DIST. OF CA.
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 7-0F 80
eite von 2

 

EM

Von: Chris C [chris@defamationdefenders.com]
Gesendet: Montag, 17. August 2020 09:17

An: Elen Meder

Betreff: Re: Your recent inquiry about removing a link frompacermonitor.com..

Great we can help. Our fee is $500 to assist with the process. Interested in
proceeding?

720-608-5177

Chris chris@defamationdefenders.com
Ri ion

eputat ° https://defamationdefenders.com
Advisor

4845 Pearl East Circle, Suite 101, Boulder, Cc
80301

 

 

 

 

 

DefamationDefenders

On Mon, Aug 17, 2020 at 11:16 AM Elen Meder <elenmeder@gmail.com> wrote:
Good morning, Chris,

There is one option only - to remove. Please do this ASAP.

Thank you for your cooperation.

Regards,

Elen

On Mon, Aug 17, 2020, 06:19 Chris C. <chris@defamationdefenders.com> wrote:
Hi Elen,

] just received your inquiry about removing a link off pacermonitor.com. I would like to give
you some options in fixing this.

When would be a convenient time for us to speak?
I look forward to your response.
Regards,

Chris

720-608-5177
 

 

. Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 18 of 30

RECEIVED
220 AUG 19 A b& 23

SUSAR Y. SOONG
CLERK.US DISTRICT COURT
NO. DIST. OF CA.
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 42.0630.»

chris@defamationdefenders.com

https://defamationdefenders.com

Chris 4845 Pearl East Circle, Suite 101, Boulder,
Reputation Colorado 80301
Advisor

CIO

 
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 20 of 30

RECEIVED

220 ME 19 A & 23

SUSAN Y. SOONG
CLERK Us DISTRIC
0. BIST. OF c y A OURT
elen meder and walter Soe

* Google

1 von |!

e€ 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 21 of 3

er ~ Google Suche https:/Awww.google. BO son eo COA ROK SEODEOPEP..

6len meder and waker meder

Q ate G) Bidder O Maps GiNews (G) videos =} Mehr Elstelungen  Suchfilter

 

Ungefahr 1.100.000 Ergebnisse (0,38 Sekunden)

tawzilla.com > blog > elen-meder-,.. + Diese Seite Gbersatzen
ELEN MEDER, WALTER MEDER v. COUNTY OF SAN ..

18.10.2018 - Elen and Walter Meder, who have appeared in propria persona aroughoul hess
proceedings, contend they ara entitled to receive social...

www.govirifo.gov > épp > details » Diese Seite Gbarsetzn
20-1200 - Meder at al v. City and County of San Francisco ...

Party Names. City end County of San Franciseo, Human Service Agency, Detendent Elen
Moder, Piaintif Walter Seder, Plaintiff. Skip back to top ...

www.pacermonttor.com > case + Diese Seite Gbarvsetzen
Meder et al v. City and County of San Francisco, Human...

18.02.2020 - Moder et al v. City and County of San Francisco, Human ... Filed by Elon Meder,
Walter Meder, ConsentDeciination due by 2/3/2020. (wsns ...

www. pacennonitor.com + ~ Diese Seite Gbersetzen
Meder et al v. City and County of San Francisco, Human Service ...

Administrative Motion to File Under Seal fied by Elen Meder, Walter Meder.(itgS, COURT
STAFF). Related [-]. Att 1 Dectaration,. Att: 2 Proposed Order.

www.courtlistenar.com > docket ~ Diese Seite Gbersetan

Meder v. City and County of San Francisco, Human Service ...
18.02.2020 - Fited by Eten Moder, Watter Meder. Consent/Decknation due by 3/3/2020. {
Attachments: # 1 Cll Cover Shoat) (wsnS, COURT STAFF) (Filed ...

XN

dockats justiacom ) circut-courls + Dissa Seite Gherasizen

Elen Meder, et al v. City & County of San Francisco 20-15716 | US.

Plaintiff / Appellant: ELEN MEDER and WALTER MEDER. Defendant / Appeliee: CITY AND
COUNTY OF SAN FRANCISCO, HUMAN SERVICE AGENCY.

www.leagie.com > decision ~ Diese Seite Cbersetzen

MEDER v. CITY AND COUNTY | Case No. 20-cv-01200-WHO ...
24.03.2020 - Plaintiffs Elen and Walter Mader fled this case, along with en appitication to
proceed In forma pauperis, on February 18, 2020. In thelr complaint ...

wew.teagle.com > decision > infdc... » Diesa Seite Gbersetzen
MEDER v. CITY AND COUNTY | Case No. 20-cv-01200-KAW ...

06.03.2020 - On February 18, 2020, Piaintitfs Elen Meder end Walter Meder fled this civ
action and application te proceed In forma pauperis. Having ...

treflis.taw > nufing » CGC19573689 ~ Diese Seite Obersetzen
ELEN MEDER VS. WALMART, INC. ET AL March 16, 2020...

16.03.2020 - Tentative nuéng on case ELEN MEDER VS, WALMART, INC. ET AL by Hon. ...
Madar {for Elen Medeor ). Track Party - Walter Mocter - Plaintiff.

trettis.taw > ruling » CPF 17515968- Diase Saite Chersetzen
ELEN MEDER ET AL VS. COUNTY OF SAN FRANCISCO ...

10.07.2018 - (Amendad) Notice Of Hearing “Writ” The matter Is on calendar for Tuesday, July
10, 2018, Line 1, PETTTIONERS ELEN MEDER, WALTER...

 

12345678510 Welter
San Francisco, Kalifomtien - Laut meinar |P-Adrease - Gi Standort ~ Weitere “en
Hifa Fi geben =O mg ON gsbedinguryy

 

Anmeiden

15.08.2020, 15:31
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 22 of 30

RECEIVED

20 AVE 19 A b: 23

SUSAN Y. SOONG
CLERK, US DISTRI
NO. DIST. OF cACcURT
Meder et al v. City and Cay ar & Francioco- Human Qe Rgcum A Siro ph OL 8/20 tel G3 540791 a reder et_al_v_Ci...

Meder et al v. City and County of San Francisco, Human Service
Agency

California Northern District Court Case Filed: Feb 18, 2020
Judge: William H Orrick Terminated: Mar 24, 2020
Case #: 4:20-cv-01200

Nature of 899 Other Statutes - Administrative Procedure

Suit Act/Review or Appeal of Agency Decision

Cause 42:1981 Civil Rights

Docket Parties (3) Opinions (1)

 

Last checked: Sonntag Aug 16, 2020 4:59 AM PDT

 

Defendant

R
City and County of San Francisco, Human Service Agency epresented By

Tara M. Steeley
San Francisco City Attomey’'S Office
contact info

Plaintiff

Elen Meder

3245 Geary Blvd. #591353
San Francisco, CA 94118

Plaintiff

Walter Meder

3245 Geary Blvd #591353
San Francisco, CA 94118

 

(aro |[iarcessas |

ORDER Granting 2 In Forma Pauperis Application, REPORT AND RECOMMENDATIONS to Dismiss 1 Complaint
for Lack of Jurisdiction; ORDER Reassigning Case to a District Judge. Objections due by 3/23/2020. Signed by
Judge Kandis A. Westmore on 3/6/2020. (kawlc2S, COURT STAFF) (Filed on 3/6/2020) (Additional attachment(s)
added on 3/6/2020: # (1) Certificate/Proof of Service) (dtmS, COURT STAFF}.

1 von 2 16.08.2020, 15:30
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 24 of 30

RECEIVED

220 AUG 19 Ab: 23
ar eeSUSAN Y. SOOKG
CLERK, US DISTRICT

NO. DIST. OF CAC OURT
Meder et al v. City and CSG # 62 Francie Aan bee Pocum Ge arose OA O/20 QS Sad 7G aie oder et_al_v_Ci...

Docket last updated: 08/14/2020 11:55 PM PDT

 

 

 

” Freitag, Marz 06, 2020
5 % [ motion |{ Report and Recommendations Order Order Reassigning Case ~Util - Terminate Motions || Fr 03/06 10:00 AM |

 

ORDER Granting 2 In Forma Pauperis Application; REPORT AND RECOMMENDATIONS to Dismiss 1
Complaint for Lack of Jurisdiction; ORDER Reassigning Case to a District Judge. Objections due by 3/23/2020.
Signed by Judge Kandis A. Westmore on 3/6/2020. (kawic2S, COURT STAFF) (dtmS, COURT STAFF)

 

Dienstag, Februar 18, 2020

4 “B) [[orcer || tnitial Caso Management Schedullng Order with ADR Deadlines |/ Di 02/18 3:09 PM |

Initial Case Management Scheduling Order with ADR Deadlines: Case Management Statement due by
5/12/2020. Initial Case Management Conference set for 5/19/2020 at 1:30 PM.(wsnS, COURT STAFF)

 

 

 

Att 1 6 Notice Regarding Resources Available to Pro Se Litigants

 

 

3 * { motion |[ Permiasion for Electronic Case Filing || Di 02/18 3:08 PM |
MOTION for Permission for Electronic Case Filing filed by Elen Meder. (wsnS, COURT STAFF)

 

Att 1 #8) Registration Form,
Att: 2 §& Proposed Order

 

 

2 "&) [[motion |[ Proceed In Forma Pauperis |[ 0102/18 3:07 PM |
MOTION for Leave to Proceed in forma pauperis filed by Elen Meder. (wsnS, COURT STAFF)

 

 

 

1 &) [cmp |[ Complaint ][ Di 02/18 3:08 PM |
COMPLAINT against All Defendants. Filed by Elen Meder, Walter Meder. Consent/Declination due by 3/3/2020.
(wsnS, COURT STAFF)

 

Att: 1 @ Civil Cover Sheet

Continue to Create Account

 

Privacy » Terms « About
PacerMonitor, LLC © 2019.

 

2 von 2 16.08.2020, 15:30
 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 26 of 30

RECEIVED
220 UE 19 A b 22
SUSAN Y. SGONG

| CLERK.US DISTR
| : NO. DIST. OF caCOURT

 
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 27 of§8@e 1 von 2

 

EM

Von: Mike Lissner [mike@free. law]
Gesendet: Freitag, 10. Juli 2020 10:57
An: elenmeder@gmail.com

Betreff: Re: [CourtListener] Contact: Removal the case!
Hello,

Consistent with our removal policy:

https://www.courtlistener.com/removal/

 

and based on your description, I have requested that the page you referenced and associated files be
removed from search engines. We have not removed this page from our website and will not do so
without a court order. For details about this policy and an explanation of why we do not remove
content from our website, please see the removal policy linked above.

We cannot control how quickly Google, Bing, Yahoo! etc. act on this, but we have requested of them
that they remove these pages from their search engines and they typically do so within a few months.
We wish this process were faster on their end, but to do this properly does take some time.

To expedite this, you may want to use Google's tool for removing outdated content as explained
here:

https://support.google.com/webmasters/answer/7041 154

You should understand that we and many other sites retrieve the documents from the courts' websites
and other third parties that collect court documents, where they may still be available. We also
cannot control the availability of the document(s) on the courts’ websites or on other sites that collect
and distribute public court documents. You may wish to contact other sites that host the document
directly.

If this item says that it is "not to be published" or "not for publication" or similar, this has a specific
legal meaning. Please see the explanation in our FAQ, here:

https://www.courtlistener.com/faq/#non-precedential

If you have a court order requiring that the docket be sealed or otherwise redacted, you may send it
in reply.

We only control the CourtListener.com domain. We cannot do anything about links that are on any
other website.

Thank you,
On Mon, Jul 6, 2020 at 1:54 PM CourtListener <noreply(@courtlistener.com> wrote:

Subject: Removal the case!
From: Elen Meder (elenmeder@gmail.com)

 

To whom it may concern:
You MUST remove the UNLAWFULLY copied documents from the Court dockets the latest by
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20

RECEIVED
2020 AUG 19 Ab 22

SUSAN ¥. SOONG
CLERK. US DISTRICT COURT
NO. DIST. OF CA.

Page 28 of 30

od
Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 29 of8@fe 2 von 2

Friday, June 26, 2020, from your website for sales on the Internet!
https://www.courtlistener.com/docket/1685974 1/parties/meder-v-city-and-county-of-san-
francisco-human-service-agency/

The Court Clerk is informed about this UNLAWFUL fact accordingly.

Regards,

Browser: Mozilla/5.0 (Windows NT 10.0; Win64; x64; rv:78.0) Gecko/20100101 Firefox/78.0

Mike Lissner
Executive Director
Free Law Project

https://free.law
 

 

Case 3:20-cv-01200-WHO Document 24 Filed 08/19/20 Page 30 of 30

RECEIVED
2020 AUG 19 A b: 22

; Ree
10. Digs ZI COURT
